                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

THOMAS EDWARD CAMPBELL, # 62117                              PLAINTIFF

VS.                                 CIVIL ACTION NO. 3:17CV184TSL-RHW

CAPTAIN CHRISTOPHER DYKES, ET AL.                           DEFENDANTS


                                  ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Robert H. Walker,

and the court, having fully reviewed the report and

recommendation entered in this cause on March 18, 2019 and being

duly advised in the premises and there being no objection filed by

plaintiff, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge Robert H. Walker entered on March 18,

2019 be, and the same is hereby adopted as the finding of this

court.   It follows that summary judgment is entered in favor of

defendants and the complaint is dismissed.

      A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

      SO ORDERED this 18th day of June, 2019.



           /s/ Tom S. Lee
            UNITED STATES DISTRICT JUDGE
